Title: From George Washington to Alexander Hamilton, 10 August 1793
From: Washington, George
To: Hamilton, Alexander



Dear Sir,
Philadelphia Augt 10th 1793.

I thank you for giving me the perusal of the letters to you, which are herewith returned. And I pray you to draught, on my behalf, what you may conceive to be a short, but proper & respectful response to the letter of the Chairman—or to the resolves—or to both as you shall judge best (for they come in a form so unusual that I scarcely know the mode that will be most eligable) and let me be furnished therewith tomorrow evening, or early on Monday Morning.
Quere—If the introduction of G——C—— in the resolutions, affords a good occasion to notice the promptness & efficacy of his aid—and that of all the Governors (as far as facts are known to me) where there has been occasion for their exertion—would

it not be good policy to make proper mention thereof? Yours always

Go: Washington

